1    LAW OFFICES OF GREG W. GARROTTO
2    Greg W. Garrotto, State Bar #89542
     1925 Century Park East, Suite 2000
3    Los Angeles, California 90067
4    Telephone (310) 229-9200
     Fax (310)229-9209
5
     jjggarrotto@msn.com
6
     Attorneys for Plaintiff
7    A. H., a minor by and through his
     Guardian ad Litem, Kendra Howard
8
9

10                          UNITED STATES DISTRICT COURT
11
                          EASTERN DISTRICT OF CALIFORNIA
12

13
14   A. H., a minor, by and through his       )   Case No.: 2:17-cv-01078-MCE-EFB
15   Guardian ad Litem, Kendra Howard;        )
                                              )   ORDER TO SEAL
16                                            )   DOCUMENTS
17                                            )
                        Plaintiff,            )
18                                            )
           V.
19                                            )
     COUNTY OF SISKIYOU, a public             )
20   entity; JON LOPEY, SHERIFF, a            )
     public employee; et. al.                 )
21
22                                            )
                                              )
23
                                              )
24                                            )
                                              )
25
26         The Court has reviewed and considered the Request to Seal Documents
27
     filed by Plaintiff, A.H., a minor by and through his Guardian ad Litem, Kendra
28

                                                   (Proposed) ORDER TO SEAL DOCUMENTS
1    Howard, and finding that there is good cause;
2
           IT IS ORDERED:
3
4          Pursuant to Federal Rule of Civil Procedure 5.2 and United States District
5    Court for the Eastern District of California Local Rules 140-141, the following
6
     documents shall be sealed:
7
           1. Petition for Order Authorizing Compromise of Minor's Claim and for
8
9
     Attorneys Fees and Costs (Docket 48)
10
11         2. Declaration of Greg W. Garrotto In Support of Petition For Order

12   Authorizing Compromise of Minors Claim and for Attorneys Fees and Costs;
13
     (Docket 48-1)
14
15         3. (Proposed) Findings and Order Granting Motion for Approval of

16   Minor's Compromise (Docket 48-2).
17
     Date: 2/26/2020                    /s/ John A. Mendez
18
                                     UNITED STATES DISTRICT JUDGE
19
20
21
22
23

24

25
26
27
28

                                              2   (Proposed) ORDER TO SEAL DOCUMENTS
